DETAILED ACTION
The present office action is in response to claims filed on 01/06/2020.  Claims 1 – 18 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
Claims 1, 3, 3 (it is noted there are two Claim 3s), 8, 11, 15, and 18 are objected to because of the following informalities:
Claim 1 recites “…an air flow from an outlet of the vehicle air vent…” in lines 4-5.  Antecedent basis for “an air flow from an outlet of the vehicle air vent” was previously established in lines 2-3 of the claim.  
To rectify antecedent basis issues with “an air flow” and “an outlet”, the Examiner suggests amending “…an air flow from an outlet of the vehicle air vent…” in lines 4-5 to recite “…the air flow from the outlet of the vehicle air vent…”.
Claim 1 recites “…the volume of air flow through the air vent” in line 8.  There is lack of antecedent basis for “the volume”.  Antecedent basis for “air flow” was previously established in line 2 of the claim.  Antecedent basis for “vehicle air vent” was established in line 1.
To rectify these issues, the Examiner suggests amending “…the volume of air flow through the air vent” in line 8 to recite “…a volume of the air flow through the vehicle air vent”.
Claim 3 recites “…a side-to-side direction…” in lines 1-2.  Antecedent basis for “a side-to-side direction” was previously established in line5 of Claim 1, from which Claim 3 depends.
To rectify the antecedent basis issue with “a side-to-side direction”, the Examiner suggests amending “…a side-to-side direction…” in lines 1-2 to recite “…the side-to-side direction…”.
Claim 3 recites “an air flow from an outlet of the vehicle air vent in a side-to-side direction” in line 3.  Antecedent basis for “an air flow from an outlet of the vehicle air vent” was previously established in lines 2-3 of Claim 1, from which Claim 3 depends.  Antecedent basis for “a side-to-side direction” was previously established in line 5 of Claim 1.
To rectify antecedent basis issues with “an air flow”, “an outlet”, and “a side-to-side direction”, the Examiner suggests amending “an air flow from an outlet of the vehicle air vent in a side-to-side direction” in line 3 to recite “the air flow from the outlet of the vehicle air vent in the side-to-side direction”.
The Examiner notes there are two Claim 3’s listed on Page 11.  The claims should be renumbered accordingly.
For purposes of examination, the Examiner is going to interpret the second Claim 3 (which includes “… the control knob is rotatable together with the primary vane…”) to be Claim 19. 
Claim 3/19 recites “an air flow from an outlet of the vehicle air vent in an up/down direction” in lines 2-3.  Antecedent basis for “an air flow from an outlet of the vehicle air vent” was 
To rectify antecedent basis issues with “an air flow”, “an outlet”, and “an up/down direction”, the Examiner suggests amending “an air flow from an outlet of the vehicle air vent in an up/down direction” in line 3 to recite “the air flow from the outlet of the vehicle air vent in the up/down direction”.
Claim 8 recites “…the control link…” in line 1.  Antecedent basis was established for “a volume control link” in line 1 of Claim 5, from which Claim 8 depends. 
For purposes of consistency, the Examiner suggests amending “…the control link…” in line 1 to recite “…the volume control link…”.
Claim 11 recites “…an air flow from an outlet of the vehicle air vent…” in lines 4-5.  Antecedent basis for “an air flow from an outlet of the vehicle air vent” was previously established in lines 2-3 of the claim.  
To rectify antecedent basis issues with “an air flow” and “an outlet”, the Examiner suggests amending “…an air flow from an outlet of the vehicle air vent…” in lines 4-5 to recite “…the air flow from the outlet of the vehicle air vent…”.
Claim 11 recites “…the volume of air flow through the air vent…” in line 9.  There is lack of antecedent basis for “the volume”.  Antecedent basis for “air flow” was previously established in line 2 of the claim.  Antecedent basis for “vehicle air vent” was established in line 1.
To rectify these issues, the Examiner suggests amending “…the volume of air flow through the air vent…” in line 9 to recite “…a volume of the air flow through the vehicle air vent…”.
Claim 11 recites “…a side-to-side direction…” in line 10.  Antecedent basis for “a side-to-side direction” was previously established in line 5 of the claim
To rectify this issue, the Examiner suggests amending “…a side-to-side direction…” in line 10 to recite “…the side-to-side direction…”.
Claim 11 recites “…an air flow from an outlet of the vehicle air vent…” in line 11.  Antecedent basis for “an air flow from an outlet of the vehicle air vent” was previously established in lines 2-3 of the claim.  
To rectify antecedent basis issues with “an air flow” and “an outlet”, the Examiner suggests amending “…an air flow from an outlet of the vehicle air vent…” in line 11 to recite “…the air flow from the outlet of the vehicle air vent…”.
Claim 11 recites “…a side-to-side direction” in lines 11-12.  Antecedent basis for “a side-to-side direction” was previously established in line 5 of the claim
To rectify this issue, the Examiner suggests amending “…a side-to-side direction…” in lines 11-12 to recite “…the side-to-side direction…”.
Claim 11 recites “…an air flow from an outlet of the vehicle air vent in an up/down direction” in lines 13-14.  Antecedent basis for “an air flow from an outlet of the vehicle air vent” was previously established in lines 2-3 of the claim.  Antecedent basis for “an up/down direction” was previously established in line 3 of the claim. 
To rectify antecedent basis issues with “an air flow”, “an outlet”, and “an up/down direction”, the Examiner suggests amending “…an air flow from an outlet of the vehicle air vent in an up/down direction” in lines 13-14 to recite “…the air flow from the outlet of the vehicle air vent in the up/down direction”.
Claim 15 recites “…the control link…” in line 1.  Antecedent basis was established for “a volume control link” in line 2 of Claim 12, from which Claim 15 depends. 
For purposes of consistency, the Examiner suggests amending “…the control link…” in line 1 to recite “…the volume
Claim 18 recites “…an air flow from an outlet of the vehicle air vent…” in lines 4-5.  Antecedent basis for “an air flow from an outlet of the vehicle air vent” was previously established in lines 2-3 of the claim.  
To rectify antecedent basis issues with “an air flow” and “an outlet”, the Examiner suggests amending “…an air flow from an outlet of the vehicle air vent…” in lines 4-5 to recite “…the air flow from the outlet of the vehicle air vent…”.
Claim 18 recites “…a side-to-side direction…” in line 13.  Antecedent basis for “a side-to-side direction” was previously established in line 5 of the claim.
To rectify the antecedent basis issue, the Examiner suggests amending “…a side-to-side direction…” in line 13 to recite “…the side-to-side direction…”.
Claim 18 recites “…an air flow from an outlet of the vehicle air vent in a side-to-side direction…” in lines 14-15.  Antecedent basis for “an air flow from an outlet of the vehicle air vent” was previously established in lines 2-3 of the claim.  Antecedent basis for “a side-to-side direction” was previously established in line 5.
To rectify antecedent basis issues with “an air flow”, “an outlet”, and “a side-to-side direction”, the Examiner suggests amending “…an air flow from an outlet of the vehicle air vent in a side-to-side direction…” in lines 14-15 to recite “…the air flow from the outlet of the vehicle air vent in the side-to-side direction …”.
Claim 18 recites “…an air flow from an outlet of the vehicle air vent in an up/down direction” in lines 16-17.  Antecedent basis for “an air flow from an outlet of the vehicle air vent” was previously established in lines 2-3 of the claim.  Antecedent basis for “an up/down direction” was previously established in line 3 of the claim. 
To rectify antecedent basis issues with “an air flow”, “an outlet”, and “an up/down direction”, the Examiner suggests amending “…an air flow from an outlet of the vehicle air the air flow from the outlet of the vehicle air vent in the up/down direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 3/19 [as interpreted under Claim Objections above], 4, 5, 6, 8, 9, 10, 11, 12, 13, 15, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belzons et al. (U.S. Patent No. 10,131,210).
Regarding Claim 1, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
A vehicle air vent (10) comprising:
a primary vane system (22) pivotal about a horizontal axis (horizontal axis between 20a and 20b) to direct an air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) from an outlet (14) of the vehicle air vent (10) in an up/down direction (“the vertical air flow adjustment arrangement 22 is… configured to adjust the direction of the air flow in the vertical direction z”, Col. 12, lines 25-28) and including a primary vane (20);
a secondary vane system (24) pivotal about a vertical axis (vertical axis between 87 and 88) to direct the air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) from the outlet (14) of the vehicle air vent (10) in a side-to-side direction (“the horizontal air flow adjustment arrangement 24 is… configured to adjust the direction of the air flow in a horizontal/longitudinal direction x”, Col. 12, lines 28-31) and including a secondary vane (94); and
an air flow volume control system (32 and associated components including 34 and 36) including a control knob (32) movable in a fore/aft (the direction from 12 to 14) for adjusting (via the position of 110) a volume (volume of the air flow from 12 to 14) of the air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) through the vehicle air vent (10).

Regarding Claim 2, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The control knob (32) is mounted on (as illustrated in Figure 1c) the primary vane (20).

Regarding Claim 3, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The control knob (32) is slidable (as illustrated in Figures 3b and 3c) in the side-to-side direction (horizontal/longitudinal direction x) on the primary vane (20) for adjusting the secondary vane system (24) to direct the air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) from the outlet (14) of the vehicle air vent (10) in the side-to-side direction (“the horizontal air flow adjustment arrangement 24 is… 

Regarding Claim 3/19, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The control knob (32) is rotatable together with (as illustrated in Figures 3b and 3g) the primary vane (20) about the horizontal axis (horizontal axis between 20a and 20b) to direct the air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) from the outlet (14) of the vehicle air vent (10) in the up/down direction (“the vertical air flow adjustment arrangement 22 is… configured to adjust the direction of the air flow in the vertical direction z”, Col. 12, lines 25-28).

Regarding Claim 4, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The control knob (32) includes an internal slot (as illustrated in Figure 1d, 32 has an internal slot) that slidably engages (as illustrated in Figure 1d, the slot of 32 slidably engages 20) the primary vane (20) in the fore/aft (the direction from 12 to 14).

Regarding Claim 5, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The volume control system (32 and associated components including 34 and 36) includes a volume control link (36) engaging (via 20a, to which 32 and 36 are connected) the control knob (32). 

Regarding Claim 6, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The volume control link (36) includes an arcuate slot (the arcuate slot in 38 that receives 20a, as illustrated in Figure 1b) that receives (as illustrated in Figure 1b) a pin (20a) on the control knob (32). 

Regarding Claim 8, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The control link (36) slidably engages (as illustrated in Figure 1d) a race track (19) in a secondary vane retainer (11). 

Regarding Claim 9, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The volume control system (32 and associated components including 34 and 36) includes a volume control door (96a/b) that engages (as illustrated in Figure 1b) the volume control link (36).

Regarding Claim 10, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The volume control link (36) includes a linear gear rack (97a) having gear teeth (gear teeth of 97a illustrated in Figure 1d) that engage (as illustrated in Figure 1a) gear teeth (gear teeth of 41a/b/c/d illustrated in Figure 1d) on a pinon gear (41a/b/c/d) on the volume control door (96a/b). 

Regarding Claim 11, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
A vehicle air vent (10) comprising:
a primary vane system (22) pivotal about a horizontal axis (horizontal axis between 20a and 20b) to direct an air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) from an outlet (14) of the vehicle air vent (10) in an up/down direction (“the vertical air flow adjustment arrangement 22 is… configured to adjust the direction of the air flow in the vertical direction z”, Col. 12, lines 25-28) and including a primary vane (20);
a secondary vane system (24) pivotal about a vertical axis (vertical axis between 87 and 88) to direct the air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) from the outlet (14) of the vehicle air vent (10) in a side-to-side direction (“the horizontal air flow adjustment arrangement 24 is… configured to adjust the direction of the air flow in a horizontal/longitudinal direction x”, Col. 12, lines 28-31) and including a secondary vane (94); and
an air flow volume control system (32 and associated components including 34 and 36) including a control knob (32) mounted on (as illustrated in Figure 1c) the primary vane (20), wherein the control knob (32) is movable on (as illustrated in Figures 3e and 3f) the primary vane (20) in a fore/aft direction (the direction from 12 to 14) for adjusting (via the position of 110) a volume (volume of the air flow from 12 to 14) of the air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) through the vehicle air vent (10), wherein the control knob (32) is slidable (as illustrated in Figures 3b and 3c) in the side-to-side direction (horizontal/longitudinal direction x) on the primary vane (20) for adjusting the secondary vane system (24) to direct the air flow (flow of air through 10 from 

Regarding Claim 12, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The volume control system (32 and associated components including 34 and 36) includes a volume control link (36) engaging (via 20a, to which 32 and 36 are connected) the control knob (32). 

Regarding Claim 13, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The volume control link (36) includes an arcuate slot (the arcuate slot in 38 that receives 20a, as illustrated in Figure 1b) that receives (as illustrated in Figure 1b) a pin (20a) on the control knob (32). 

Regarding Claim 15, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The control link (36) slidably engages (as illustrated in Figure 1d) a race track (19) in a secondary vane retainer (11). 

Regarding Claim 16, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The volume control system (32 and associated components including 34 and 36) includes a volume control door (96a/b) that engages (as illustrated in Figure 1b) the volume control link (36).

Regarding Claim 17, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
The volume control link (36) includes a linear gear rack (97a) having gear teeth (gear teeth of 97a illustrated in Figure 1d) that engage (as illustrated in Figure 1a) gear teeth (gear teeth of 41a/b/c/d illustrated in Figure 1d) on a pinon gear (41a/b/c/d) on the volume control door (96a/b). 

Regarding Claim 18, Belzons shows (Figures 1a, 1b, 1c, 1d, 3a, 3b, 3c, 3d, 3e, 3f, 3g, 3h, 3i, and 3j):
A vehicle air vent (10) comprising:
a primary vane system (22) pivotal about a horizontal axis (horizontal axis between 20a and 20b) to direct an air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) from an outlet (14) of the vehicle air vent (10) in an up/down 
a secondary vane system (24) pivotal about a vertical axis (vertical axis between 87 and 88) to direct the air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) from the outlet (14) of the vehicle air vent (10) in a side-to-side direction (“the horizontal air flow adjustment arrangement 24 is… configured to adjust the direction of the air flow in a horizontal/longitudinal direction x”, Col. 12, lines 28-31) and including a secondary vane (94); and
an air flow volume control system (32 and associated components including 34 and 36) including a control knob (32) that includes an internal slot (the slot in 32, as illustrated in Figure 1d) that slidably engages (as illustrated in Figures 1c, 1d, 3e, and 3f) the primary vane (20) in a fore/aft direction (the direction from 12 to 14), a volume control link (36) includes an arcuate slot (the arcuate slot in 38 that receives 20a, as illustrated in Figure 1b) that receives (as illustrated in Figure 1b) a pin (20a) on the control knob (32), and a volume control door (96a/b), wherein the volume control link (36) slidably engages (as illustrated in Figure 1d) a race track (19) in a secondary vane retainer (11), wherein the volume control link (36) includes a linear gear rack (97a) having gear teeth (gear teeth of 97a illustrated in Figure 1d) that engage (as illustrated in Figure 1a) gear teeth (gear teeth of 41a/b/c/d illustrated in Figure 1d) on a pinon gear (41a/b/c/d) on the volume control door (96a/b), wherein the control knob (32) is slidable (as illustrated in Figures 3b and 3c) in the side-to-side direction (horizontal/longitudinal direction x) on the primary vane (20) for adjusting the secondary vane system (24) to direct the air flow (flow of air through 10 from 12 to 14 from an attached air duct, see Col. 12, lines 55-59) from the outlet (14) of the vehicle air .

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 7 and 14, Belzons does not show the control knob includes a pair of arms extending rearwardly and holding the pin horizontally between the pair of arms.  In Figure 1b, Belzons clearly illustrates pin 20a extends in the side-to-side direction of the air vent and is not held by a pair of rearwardly extending arms.  Belzons shows rearwardly extending arms 34 and 35 in Figure 1b, but these arms do not hold the pin.  
The prior art does not teach or suggest the structure of Claims 7 and 14.  Further, any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Sano (U.S. Pre-Grant Publication No. 2017/0057328) teaches a vehicle air vent (10) comprising a volume control system (19 and associated components that adjust the air flow through 10 by controlling the position of 16/17) comprising a control knob (19) that moves in a fore/aft direction (the left/right direction, as illustrated in Figure 1) for adjusting (via the position of 16/17) a volume of air flow (the volume of air flow through 10) through the air vent (10) and a volume control link (28) engaging (as illustrated in Figure 1) the control knob (19), wherein the volume control link (28) includes a pair of arms (31 on each side) that extend and hold a pin (64). However, Sano lacks showing the pin is on the control knob (as illustrated in Figure 2, the pin is associated with 28 and not the control knob 19).
Kakizaki (U.S. Patent No. 3,802,328) teaches a vehicle air vent (nozzle for a motor vehicle, title) comprising a control knob (26a) that moves in the fore/aft direction (the left/right direction, as illustrated in Figues 2 and 3) to adjust (via the position of 36) the volume of air flow (the volume of air through the vent) through the vent (nozzle for a motor vehicle, title).
Gareis et al. (U.S. Patent No. 10,406,891) teaches a vehicle air vent (10) comprising a control knob (18) comprising two rearwardly extending arms (27) and holding the pin (32) horizontally between (as illustrated in Figure 3) the pair of arms, however the control knob (18) does not move in the fore/aft direction to adjust the volume of air flow through the air vent. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
02/24/2022

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762